DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 11/20/2020.
In the instant application, claims 1-50 are cancelled; Claim 71 is newly added; claims 1, 51 and 61 are amended independent claims; claims 51-71 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2020 and 11/20/2020 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10540062 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on the telephone interview with Ms.  Rae Eun Jang (Reg. No. 75,630) on 02/18/2021.

Replace claim 71 as followed
71. 	(Currently Amended) The method of claim [[61]] 51, wherein the first application is an application for playing a video, and second application is an application for playing the video, and wherein media asset is the video.
	
Allowable Subject Matter
Claims 51-71 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding the rejections of claims 61-70 under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered and are persuasive. The rejections of these claims under 35 U.S.C 101 are respectfully withdrawn.
The present invention is directed to a The present invention is directed to a method and a system for improving operation of a user interface for either launching an application or accessing menu for media assets based on different type of user input. The method monitors the user interactions with an application and identifies a playback position of a media asset that is accessible through the first application based on the monitoring. The method further generates quick access data structure, a media asset identifier associated with a resume operation for the media asset based on the playback position, provides the quick the quick access data structure for display with a second application for selection to provide the media asset for display.
Independent claims 51 and 61 when considered as a whole, are allowable over the prior art of record.  
Deutsch (US 2009/0199122) teaches a method for launching applications in a destination list. In response to receiving a first user input associated with the launcher while a computer application indicated by the launcher is not running, a destination list can be displayed. The destination list can include one or more destinations indicating one or more items that can be performed by a computer application. In response to a second user input associated with the destination list and indicating selection of a destination on the destination list, the application can be launched and instructed to perform an item indicated by the selected destination. Wadycki (2012/0023095) teaches an improved method for using usage data. The usage data can be monitored and recorded on an electronic device and can be used to enhance searching of digital assets. Bianco (US 2015/0040065) teaches a method for generating customized menu for accessing application functionality of a mobile device. The method detects a gesture performed on a display of the mobile device and displaying a quick menu on the display containing preview information pertaining to one or more applications based on the detected gesture. Mark (US 2017/0068406) teaches a method for monitoring user interaction with one of the app icons. In response to detecting user interaction with a first app icon corresponding to a first app, determines whether the detected user interaction satisfies a first criteria or a second criteria. In response to the user interaction satisfies the first criteria, display an action list associated with the first app and in response to the user interaction satisfies the second criteria, performs a default action for the first app such as launching the first app. Dascola (US 2017/0046024) a device for detecting a first contact at a location that corresponds to the first version of the notification. In response to the detection, and upon a determination that the contact meets application-launching criteria, the device initiates a process to launch the first application. In response to the detecting, and upon determination that the contact meets notification-expansion criteria, where the notification expansion criteria require that the characteristic intensity of the contact meet a preview intensity threshold, the device displays a second version of the notification, where the second version of the notification has a Mayor (US 2014/0173521) teaches a method for creating a shortcut that allows a user to directly access a graphical user interface or subscreen of an application. The user can view an application user interface on a mobile device and provide input to cause a shortcut to be created for invoking the application user interface or the subscreen associated with the application user interface.
However Deutsch, Wadycki, Bianco, Mark and Dascola do not teach or suggest the particular combination of steps or elements as recited in the independent claims 51 and 61.  For example, the prior art does not teach or suggest the steps of:
“identifying a playback position of a media asset displayed within a first application; while a second application, different from the first application, is being executed and during [[the]] a display of a user interface of the second application, generating for display a quick access menu within the user interface of the second application, wherein the quick access menu comprises an identifier that identifies the media asset.” 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM to 5:00PM.
Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174